DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhou et al. (US 2011/0275058).
Zhou discloses a flow cell, comprising: 
a storage chamber (fig. 12, reactor 31) that is partially filled with a liquid fluid up to a fluid level (sample in added to the reactor via a pipeline lumen 44 and has a given fluid level that will be above the lumen tip, first end)) and in which a pressurizable gas is enclosed above the fluid level directly bordering the gas (a gas is inherently positioned above the sample liquid within the reactor, pressurizable gas just indicates that the gas can be pressurized; since the Zhou discloses a pump then the gas would be pressurized when the fluid is pumped into the chamber; further pneumatic manifold 15 is positioned above the reactor 31 and fluidic channels 39; para 92); 
a pipeline (fig. 12, ref. 44 lumen that projects into the reactor 31) that projects into the storage chamber (31) and extends into the liquid fluid through the fluid level with a first end (tip of the lumen); 
only one duct (fig. 9, ref. 39, discloses a single fluidic channel that connect to the second end of the lumen 44; the duct is a single duct that connects to a single lumen 44 at a T) connected to a second end of the pipeline by an end of the duct (see fig. 9, fluidic channel 39 connect to the second end of the lumen 44; the duct is a single duct that connects to a single lumen 44 at a T), wherein duct and the second end are arranged above the fluid level (the duct 39 are positioned above the reactor and therefore are above the fluid level within the reactor 31); and 
a barrier web that closes off the only one duct, pipeline and the storage chamber (gasket 28 is attached to the top of the manifold 15 and isolates the pneumatic forces applied to the film layer 30. The metering of the pressure via the pneumatic manifold 15 is accomplished by adjusting the pressure of the pressure storage reservoirs 21, modulating the opening of the pneumatic supply solenoid 22.  The pressure supplied the channel then operates the fluidic transport layer 16 through the gasket interface 28 of the pneumatic manifold 15).  
Regarding claim 2, according to claim 1, wherein the barrier web has a predetermined breaking point, the duct and the pipeline being arranged so that after rupture of the predetermined breaking point a further fluid or a compressed gas is introducible into the storage chamber by compressing the pressurized gas enclosed above the fluid level.  This is an intended use limitation which is given patentable weight to the extent of the prior art being capable of performing the function.  The barrier web of Zhou has a predetermined breaking point in that the active pressures created by the manifold to modulate the gasket interface 28 in order to move fluids throughout the fluidic transport layer 16.   {00574628 } 2BE-336-CON
Regarding claim 3, according to claim 2, wherein the fluid is a reagent and the further fluid is a specimen fluid (reagent and sample fluid are processed within the device; abstract).  
Regarding claim 4, according to claim 1, further comprising: a further duct closed by a further barrier web; and a passage that opens into the storage chamber above fluid level of the fluid and is connected to the further duct.  A second fluidic channel 39 (left side feeding into 31) opens into the reactor chamber 31 as seen in fig. 9 and is interpreted as a further duct)
Regarding claim 5, according to claim 4, wherein the further duct is configured to apply a compressed gas. This is an intended use limitation which is given patentable weight to the extent of the prior art being capable of performing the function.  The prior art is structurally capable of receiving a compressed gas as the duct is a round solid tube that can receive a compressed gas.
Regarding claim 6, according to claim 1, further comprising a filling duct (second fluidic channel as seen in fig. 9 that feeds the reactor chamber 31) that opens into the storage chamber, the filling duct being closable after filling of the storage chamber (the manifold has a gasket interface which controls fluid flow within the device.  
Regarding claim 7, according to claim 1, wherein the storage chamber is formed by and elastically deformable film (the reactor chamber is interfaced with the gasket interface 28 of the pneumatic manifold 15 for transporting fluid through the fluidic transport layer 16).

Response to Arguments
Applicant's arguments filed 6/28/22 have been fully considered but they are not persuasive.  Applicant argues, “Zhou et al. do not disclose a pressurizable gas enclosed above the fluid level in the reaction chamber 31.”  Claim 1 states, “pressurizable gas” which indicates that the gas can be pressurized and is not a positive recitation that the gas is under active pressure.  Claim 1 does not state the gas above the fluid level is at a pressure higher than 1 atm.  When the fluid moves into the reaction chamber the head gas within the chamber would increase in pressure as the fluid flows in to a degree.  
Applicant argues, Zhou et al. does not discloses that the second end of the pipeline is connected to an end of only one duct.”  The Examiner has interpreted the duct 39 as a single duct that connects to an end of the pipeline 44.  
Applicant argues, “Zhou et al. do not dislose a barrier web that is arranged directly in the duct and closes off the duct, the pipeline and the storage chamber.”  Gasket 28 is attached to the top of the manifold 15 and isolates the pneumatic forces applied to the film layer 30 which closes off the duct 38 and fluidically closes the pipeline and storage chamber as a result. The metering of the pressure via the pneumatic manifold 15 is accomplished by adjusting the pressure of the pressure storage reservoirs 21, modulating the opening of the pneumatic supply solenoid 22.  The pressure supplied the channel then operates the fluidic transport layer 16 through the gasket interface 28 of the pneumatic manifold 15.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL P SIEFKE whose telephone number is (571)272-1262. The examiner can normally be reached Monday, Tuesday, Thursday, Friday, 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on 571-272-1254. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAMUEL P SIEFKE/           Primary Examiner, Art Unit 1797